Citation Nr: 1403986	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome (CTS) of the right upper extremity, claimed as secondary to service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claim.

In an August 2011 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in an April 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.

In statements dated September 2012 and October 2012, the Veteran, through his representative, has raised a claim of entitlement to an earlier effective date for service connection for posttraumatic stress disorder (PTSD).  This issue has thus been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


REMAND

The Veteran contends that he is entitled to service connection for a disability of the right upper extremity.  Specifically, he asserts that he is diagnosed as having CTS of the right wrist which has been caused or aggravated by his service-connected left knee disability for which he must use a cane.  

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence of record demonstrates that the Veteran has a current diagnosis of CTS of the right wrist.  Additionally, it is undisputed that his left knee disability, for which he relies upon a cane to ambulate, is service connected.

Pursuant to the August 2011 Board Remand, the Veteran was afforded a VA examination with medical opinion in September 2011 to address his right upper extremity claim.  The examiner confirmed a diagnosis of CTS of the right wrist and concluded, "[t]he claimed condition is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  He also concluded that "[t]he claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The examiner provided detailed rationale in support of these conclusions.  To this end, the Board notes that the examiner opined, "The Veteran's CTS can be aggravated if the Veteran does not discontinue using the right wrist for weight bearing in a prolonged flexed position, he fails to lose weight, or he develops another condition in the wrist that results in inflammation adding compression to the median nerve."

Critically, however, the examiner did not provide a conclusion regarding the question of whether the Veteran's currently diagnosed CTS of the right wrist was aggravated by his service-connected left knee disability.

As such, this claim unfortunately presents certain medical questions that cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Board therefore concludes that an additional VA medical opinion is necessary to address the currently diagnosed CTS of the right wrist-including whether the CTS was aggravated by the cane he relies upon for ambulation due to his service-connected left knee disability.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

The Board additionally notes that, in the recent Informal Hearing Presentation, the Veteran's representative has contended that, given the complicated medical questions in this matter, a neurologist should provide the requested VA medical opinion.  Accordingly, a physician with appropriate expertise should provide the requisite medical opinion on remand.

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for carpal tunnel syndrome that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility since May 2013.  All such available documents should be associated with the claims file.

2.  Then, refer the VA claims file to a physician with appropriate expertise in order to address the Veteran's CTS of the right upper extremity claim.  The Veteran does not need to be examined.  The examiner is requested to review the claims file in its entirety including the recently obtained VA treatment records.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that current CTS of the right wrist had its clinical onset during the Veteran's active duty or is otherwise related to such service.  The examiner should also address whether it is at least as likely as not (i.e., at least a 50 percent probability) that the CTS of the right wrist was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities to include by the cane upon which he relies for ambulation due to his service-connected left knee disability.

A rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

3.  Then, readjudicate the issue of service connection for CTS of the right upper extremity, to include as secondary to the service-connected left knee disability.  If a benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

